Citation Nr: 0208724	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  94-32 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation for post operative 
residuals of a left shoulder dislocation, currently rated 20 
percent disabling. 

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be the subject of a 
later decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from February 1971 
to September 1972.

The appeal comes before the Board of Veterans' Appeals 
(Board) from September 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire. 

Upon the Board's receipt of the claims folder for the current 
appeal, it was unclear whether the veteran desired to be 
represented by a service organization or counsel.  
Accordingly, in May 2002, the Board requested that the 
veteran designate his desired representative, if any.  He was 
informed that he had 30 days to reply, and absent a timely 
reply the Board would assume that he did not desire 
representation.  The veteran did not reply.  

The Board is undertaking additional development on the 
appealed issue of entitlement to service connection for PTSD.  
This additional development is pursuant to authority granted 
by 67 Fed. Reg. 3,099-104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9 (a)(2)).  When the development is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099-105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing the issue.


FINDING OF FACT

The veteran's post operative residuals of a left shoulder 
dislocation are not manifested by ankylosis, a limitation of 
left arm motion to 25 degrees from the side, or by a fibrous 
union of the humerus.



CONCLUSION OF LAW

The requirements for an increased rating for post operative 
residuals of a left shoulder dislocation have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.322, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5200, 5201, 5202, 5203 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326)..


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Veterans Claims Assistance Act is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Following the RO's determination of the 
veteran's claim, VA issued regulations implementing the 
Veterans Claims Assistance Act.  66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The Act and the implementing 
regulations claim are liberalizing and applicable to the 
issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to these 
claims have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.  The Board finds that the statement 
and supplemental statements of the case provided the veteran 
with adequate notice of what the law requires to award an 
increased evaluation for a left shoulder disorder.  The 
veteran further was provided adequate notice that VA would 
help him secure evidence in support of his claim if he 
identified that evidence.  Additionally, he was provided 
notice of, and he did report for, multiple VA examinations to 
help determine the current nature and extent of his disorder.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award an increased evaluation, 
as well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Cf. Quartuccio v. Principi, 2002 
U.S. Vet. App. Claims LEXIS 443 (June 19, 2002).

The Board has reviewed the medical statements of treating VA 
physicians as well as statements of VA and private medical 
examiners including the studies conducted in May 1993, 
February 1996, February 1997, August 1999, and August 2001.  
The Board finds that these provide sufficient evidence 
pertaining to the nature and extent of the veteran's left 
shoulder disorder for rating purposes, including 
consideration of such factors as painful motion as described 
in 38 C.F.R. § 4.59, and functional loss in the use of joints 
under 38 C.F.R. §§ 4.40, 4.45, including functional loss due 
to pain on undertaking motion, fatigue, weakness and/or 
incoordination, as discussed in DeLuca v. Brown,  8 Vet. 
App. 202 (1995).

The veteran contends that his left shoulder disorder is more 
disabling than the current evaluation reflects.  In this 
regard, the evidence initially shows that the veteran is 
right handed.  Hence, his left shoulder is his minor 
shoulder.  Secondly, the Board observes that the veteran's 
left shoulder disorder has been rated since March 1973 as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5203.  Under that Code, however, a 20 percent evaluation is 
the maximum awardable rating for impairment of the minor 
arm's clavicle or scapula.  Therefore, an increased 
evaluation is not possible under that Code. 

In reviewing whether a higher rating is warranted under a 
different Code the Board notes that a 30 percent evaluation 
is awardable under 38 C.F.R. § 4.71a, Diagnostic Code 5200 
for intermediate, i.e., between favorable and unfavorable, 
ankylosis of the scapulohumeral articulation.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5201, a limitation of left 
arm motion to 25 degrees from the side would warrant the 
assignment of a 30 percent evaluation.  Finally, if a fibrous 
union of the humerus is shown a 40 percent evaluation is in 
order under 38 C.F.R. § 4.71a, Diagnostic Code 5202.

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  In this case, at VA 
examinations in May 1993, February 1996, February 1997, 
August 1999, and August 2001 the veteran was able to move his 
shoulder.  Hence, it is not ankylosed, and an increased 
evaluation is not in order under Diagnostic Code 5200.  

Likewise, none of these examinations revealed evidence of a 
fibrous union of the left humerus.  Thus, an increased 
evaluation is not in order under Diagnostic Code 5202.  

As for the appellant's entitlement under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, the record shows that at a May 1993 VA 
examination forward elevation was to 110 degrees, and 
abduction was to 90 degrees; that at a February 1996 VA 
examination forward elevation was to 120 degrees, and 
abduction was to 85 degrees; that at a February 1997 VA 
examination forward elevation was to 110 degrees, and 
abduction was to 80 degrees; that at an August 1999 VA 
examination anterior flexion and abduction were to 90 
degrees; and that at an August 2001 VA examination flexion 
was to 90 degrees, and abduction was to 100 degrees.  Thus, 
as left arm motion is clearly not limited to 25 degrees from 
the side, the criteria to assign an increased evaluation 
under Diagnostic Code 5201 have not been met.  Hence, the 
benefit sought on appeal must be denied.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  In this respect, the 
veteran complains of severe pain, and he has been issued a 
TENS unit for pain management.  Further, at his February 1997 
VA examination the left shoulder disorder was manifested by 
painful motion, weakness, instability, and a 30 percent 
limitation of functional ability during flare ups.  Notably, 
however, when examined in August 1999, the examiner found 
that while the joint was subject to worsening during flare-
ups, a flare up could not be observed, and the appellant 
actively limited his activity in order to avoid flare ups.  
Moreover, while pain was again noted at the August 2001 
examination, as well as "considerable (left deltoid) 
atrophy," the examiner found that during a flare up only an 
additional 10 degrees of flexion and abduction would be lost.  
As this degree of increased limitation of motion due to pain 
during flare ups does not warrant an increased evaluation 
under the provisions of 38 C.F.R. §§ 4.71a, Diagnostic Codes 
5200 or 5201, the preponderance of the evidence is against 
finding entitlement to an increased evaluation due to pain 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Again, it must be 
remembered that the appellant is already receiving the 
maximum allowable rating under Diagnostic Code 5203.  
Further, the assignment of a compensable evaluation for his 
shoulder disorder reflects VA's acknowledgment that the 
disorder does cause some degree of industrial impairment.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for post operative 
residuals of a left shoulder dislocation is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

